                                                                     Case 2:16-cv-00571-APG-GWF Document 64 Filed 07/23/19 Page 1 of 2




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   WILLIAM S. HABDAS ESQ.
                                                                 Nevada Bar No. 13138
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Ste. 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: william.habdas@akerman.com
                                                             7   Attorneys for Nationstar Mortgage LLC
                                                             8                               UNITED STATES DISTRICT COURT
                                                             9                                      DISTRICT OF NEVADA

                                                            10   NATIONSTAR MORTGAGE LLC                            Case No.: 2:16-cv-00571-APG-GWF

                                                            11                               Plaintiff,
                                                                          vs.                                       MOTION TO REMOVE ATTORNEY
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                      FROM ELECTRONIC SERVICE LIST
                                                                 SOMMERSET             HOMEOWNERS
                      LAS VEGAS, NEVADA 89134




                                                            13   ASSOCIATION; ALESSI & KOENIG, LLC;
                                                                 LEODEGARIO D. SALVADOR D/B/A GDS
AKERMAN LLP




                                                            14   FINANCIAL SERVICES,

                                                            15                               Defendants.

                                                            16

                                                            17   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            18            PLEASE TAKE NOTICE that Nationstar Mortgage LLC hereby provides notice that

                                                            19   Rebekkah B. Bodoff, Esq. is no longer associated with the law firm of Akerman LLP.

                                                            20   …

                                                            21   …

                                                            22   …

                                                            23   …

                                                            24   …

                                                            25   …

                                                            26   …

                                                            27   …

                                                            28   …
                                                                                                           1
                                                                 49465313;1
                                                                    Case 2:16-cv-00571-APG-GWF Document 64 Filed 07/23/19 Page 2 of 2




                                                             1            Akerman LLP continues to serve as counsel for Nationstar Mortgage, LLC All future

                                                             2   correspondence, papers and future notices in this action should continue to be directed to Darren T.

                                                             3   Brenner, Esq. and William S. Habdas, Esq.

                                                             4            DATED this 23rd day of July, 2019.

                                                             5                                                 AKERMAN LLP

                                                             6                                                 /s/ William S. Habdas
                                                                                                               MELANIE D. MORGAN, ESQ.
                                                             7                                                 Nevada Bar No. 8215
                                                                                                               WILLIAM S. HABDAS, ESQ.
                                                             8                                                 Nevada Bar No. 13138
                                                                                                               1635 Village Center Circle, Suite 200
                                                             9                                                 Las Vegas, NV 89134
                                                            10                                                 Attorneys for Nationstar Mortgage LLC
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                         COURT APPROVAL
                      LAS VEGAS, NEVADA 89134




                                                            13            IT IS SO ORDERED.
AKERMAN LLP




                                                            14                  July 24, 2019
                                                                          Date:______________
                                                            15                                                        ___________________________________
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                            16                                                        Case No.: 2:16-cv-00571-APG-GWF
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                               2
                                                                 49465313;1
